Fearer, J. The claim of American Mexican Petroleum Corporation, An Illinois Corporation, is being submitted to this Court on the complaint and exhibits attached thereto, a stipulation entered into by claimant and respondent, by claimant’s attorney and William L. Guild, Attorney General, representing respondent. An order was entered by this Court on a joint motion of claimant and respondent for the waiving of filing of briefs, and that the matter be taken under advisement on the complaint and stipulation. The stipulation is as follows: “This stipulation made by and between American Mexican Petroleum Corporation, An Illinois Corporation, claimant, by Henry L. Blim, its attorney, and the State of Illinois, respondent, by William L. Guild, Attorney General of the State of Illinois, representing said State of Illinois, as follows: 1. That the bid of said claimant to furnish two cars of asphalt filler to the Department of Public Works of the State of Illinois was accepted, and that thereafter said claimant furnished on Purchase Order No. 363709 one tank car of asphalt filler at the bid of $43.60 per ton, making a total of $1,062.21, which material was invoiced under date of May 25, 1959; that also the said claimant shipped to the State of Illinois, Division of Highways, a second car of said material at the same price per ton, at a total price of $1,057.61, which material was invoiced by claimant under date of May 28, 1959. 2. That through misadventure said invoices were misfiled or mislaid in the Office of the Division of Highways at Dixon, Illinois, and were not forwarded for payment prior to the expiration of the 1959 appropriation. 3. That the claim of claimant is just and proper, and should be allowed by this Honorable Court as a claim against the State of Illinois for the total amount of $2,119.82. 4. That claimant is still the owner of said claim, that no part thereof has been paid, that no assignment or transfer of said claim has been made by claimant, and that claimant is justly entitled to the amount hereinabove set out from the State of Illinois after allowing all just credits.” An award is, therefore, hereby made in favor of claimant, American Mexican Petroleum Corporation, An Illinois Corporation, in the amount of $2,119.82.